Citation Nr: 1711465	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  11-33 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a heart disability to include as secondary to service-connected kidney disability (status post-right nephroureterectomy for renal cell carcinoma with recurrent bladder cancer).  


REPRESENTATION

Veteran represented by:	Michael J. Kelley, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel
INTRODUCTION

The Veteran completed active duty service with the United States Marine Corps from February 1975 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  This case was previously remanded in May 2014 and August 2016 for additional claim development and has now been returned to the Board for further adjudication.

In May 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  Following the Board hearing, the record was held open for 60 days to allow the Veteran to submit additional evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, due to reasons that follow, a remand is required.  Although the Board regrets this delay, it is necessary to ensure the Veteran is afforded adequate due process and claim development assistance.

Although a review of the record reveals that the requested development with regard to the Veteran's heart disability claim was completed, it appears that there are outstanding relevant VA treatment records that must be associated with the claims file.  Specifically, the rationale provided in the August 2016 addendum opinion refers to a January 19, 2016 cardiology note, and it is also unclear that renal function test results referenced in the addendum opinion are currently included with the VA treatment records in the claims file.  Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA's duty to assist includes either procuring, or helping the claimant procure service treatment records and other pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As such, remand of the claim is required for the procurement of any relevant outstanding VA treatment records.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding the Veteran's VA cardiology and kidney related treatment records and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.  Particular efforts should be made to procure the outstanding January 19, 2016 cardiology note discussed in the August 2016 supplemental opinion, as well as the Veteran's renal function test results that are not already associated with the claims file.

2. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




